Exhibit 10.1

 

EXECUTION COUNTERPART

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

This SECOND AMENDMENT TO CREDIT AGREEMENT is made and entered into effective as
of March 18, 2005, (this “Amendment”) between MISSION RESOURCES CORPORATION, a
Delaware corporation (the “Borrower”); each of the lenders party hereto (the
“Lenders”); and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association as administrative agent (“Administrative Agent”) for the Lenders.

 

R E C I T A L S

 

A. The Borrower, the Lenders and the Administrative Agent previously entered
into that certain Credit Agreement dated as of April 8, 2004, as amended by that
certain First Amendment to Credit Agreement made and entered into and effective
as of April 8, 2004 (the “Credit Agreement”), pursuant to which the Lenders
agreed to make certain loans to the Borrower upon the terms and conditions as
provided therein.

 

B. The Borrower and the Lenders desire to make certain amendments to the Credit
Agreement.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration and the mutual benefits, covenants and agreements herein
expressed, the parties hereto now agree as follows:

 

1. All capitalized terms used in this Amendment and not otherwise defined herein
shall have the meanings ascribed to such terms in the Credit Agreement.

 

2. Section 2.08(a) of the Credit Agreement is revised and amended to read in its
entirety as follows:

 

Section 2.08 Borrowing Base.

 

(a) The Borrowing Base shall be determined in accordance with Section 2.08(b) by
the Agent with the concurrence of the applicable number of required Lenders as
provided in Section 2.08(b) and is subject to redetermination in accordance with
Section 2.08(d). Upon any redetermination of the Borrowing Base, and Schedule
2.08 such redetermination shall remain in effect until the next successive
Redetermination Date. “Redetermination Date” shall mean the date that the
redetermined Borrowing Base and Schedule 2.08 becomes effective subject to the
notice requirements specified in Section 2.08(e) both for scheduled
redeterminations and unscheduled redeterminations. So long as any of the
Revolving Credit Commitments are in effect or any LC Exposure or Loans are
outstanding hereunder, this facility shall be governed by the then effective
Borrowing Base and Schedule 2.08. During the period from and after the Closing
Date until the first redetermination pursuant to Section 2.08(d) or adjusted
pursuant to Section 8.08(c), the amount of the Borrowing Base shall be
$50,000,000.00,

 



--------------------------------------------------------------------------------

which shall be available for purposes allowed by Section 7.07, and to the extent
required by Section 8.08, if proceeds are used to purchase Oil and Gas
Properties as allowed under Section 7.07(d), such properties must be mortgaged
to the Agent by documents in form and substance satisfactory to Agent and title
work furnished satisfactory to Agent and subject to no liens or encumbrances of
any kind whatsoever other than Excepted Liens. Notwithstanding the above, all
Lenders shall have the right, at all Lenders’ sole discretion, at any time, to
increase the amount of advances under the Borrowing Base available for General
Corporate Purposes and approved acquisitions in an amount determined by all
Lenders, in their sole discretion.

 

3. The terms and provisions set forth in this Amendment shall modify and
supersede all inconsistent terms and provisions set forth in the Credit
Agreement and except as expressly modified and superseded by this Amendment, the
terms and provisions of the Credit Agreement are ratified and confirmed and
shall continue in full force and effect. Borrower and Lenders agree that the
Credit Agreement as amended hereby shall continue to be legal, valid, binding
and enforceable in accordance with its terms.

 

4. Borrower hereby represents and warrants to Lenders that (i) the execution,
delivery and performance of this Amendment and any and all other Loan Documents
executed and/or delivered in connection herewith have been authorized by all
requisite corporate action on the part of Borrower and will not violate the
articles of incorporation or bylaws of Borrower, (ii) the representations and
warranties contained in the Credit Agreement, as amended hereby, and any other
Loan Document are true and correct on and as of the date hereof as though made
on and as of the date hereof, (iii) no Event of Default has occurred and is
continuing and no event or condition has occurred that with the giving of notice
or lapse of time or both would be an Event of Default, and (iv) Borrower is in
full compliance with all covenants and agreements contained in the Credit
Agreement as amended hereby.

 

5. All representations and warranties made in this Amendment or any other Loan
Document including any Loan Document furnished in connection with this Amendment
shall survive the execution and delivery of this Amendment and the other Loan
Documents, and no investigation by Lender or any closing shall affect the
representations and warranties or the right of Lender to rely upon them.

 

6. Each of the Loan Documents, including the Credit Agreement and any and all
other agreements, documents, or instruments now or hereafter executed and
delivered pursuant to the terms hereof or pursuant to the terms of the Credit
Agreement as amended hereby, are hereby amended so that any reference in such
Loan Documents to the Credit Agreement shall mean a reference to the Credit
Agreement as amended hereby.

 

7. As provided in the Credit Agreement, Borrower agrees to pay on demand all
costs and expenses incurred by Administrative Agent in connection with the
preparation, negotiation, and execution of this Amendment and the other Loan
Documents executed pursuant hereto and any and all amendments, modifications,
and supplements thereto including, without limitation, the costs and fees of
Administrative Agent’s legal counsel, and all costs and expenses incurred by
Administrative Agent and all Lenders in connection with the enforcement or
preservation of any

 

2



--------------------------------------------------------------------------------

rights under the Credit Agreement, as amended hereby, or any other Loan Document
including, without limitation, the costs and fees of all Lenders’ legal counsel.

 

8. Any provision of this Amendment held by a court of competent jurisdiction to
be invalid or unenforceable shall not impair or invalidate the remainder of this
Amendment and the effect thereof shall be confined to the provision so held to
be invalid or unenforceable.

 

9. This Amendment and all other Loan Documents executed pursuant hereto shall be
deemed to have been made and to be performable in Houston, Harris County, Texas
and shall be governed by and construed in accordance with the laws of the State
of Texas.

 

10. This Amendment is binding upon and shall inure to the benefit of
Administrative Agent, Lenders, and Borrower and their respective successors and
assigns, except Borrower may not assign or transfer any of its rights or
obligations hereunder without the prior written consent of Lender.

 

11. This Amendment may be executed in one or more counterparts, each of which
when so executed shall be deemed to be an original, but all of which when taken
together shall constitute one and the same instrument.

 

12. No consent or waiver, express or implied, by Lenders to or for any breach of
or deviation from any covenant, condition or duty by Borrower or any Guarantor
shall be deemed a consent or waiver to or of any other breach of the same or any
other covenant, condition, or duty.

 

13. The provisions of Chapter 346 of the Texas Finance Code are specifically
declared by the parties not to be applicable to this Amendment or any of the
Loan Documents or the transactions contemplated hereby.

 

14. THIS AMENDMENT AND ALL OTHER INSTRUMENTS, DOCUMENTS AND AGREEMENTS EXECUTED
AND DELIVERED IN CONNECTION WITH THIS AMENDMENT EMBODY THE FINAL, ENTIRE
AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THIS AMENDMENT, AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE
PARTIES HERETO.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

15. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY AND EXPRESSLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT, OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY OR THE ACTIONS OF THE AGENT OR ANY LENDER IN
THE NEGOTIATION, ADMINISTRATION, OR ENFORCEMENT THEREOF.

 

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed effective as of the date first above written.

 

BORROWER: MISSION RESOURCES CORPORATION By:   /s/    RICHARD W. PIACENTI        
   

Richard W. Piacenti

Executive Vice President and

Chief Financial Officer

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed effective as of the date first above written.

 

LENDER AND AGENT: WELLS FARGO BANK NATIONAL ASSOCIATION By:   /s/    JEFF
DALTON            

Jeff Dalton

Vice President

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed effective as of the date first above written.

 

LENDER: MACQUARIE BANK LIMITED – OBU By:   /s/    NICHOLAS O’ KANE        

Name:

  Nicholas O’ Kane

Title:

  Executive Director

 

    /s/    THOMAS CULLINAN            

Thomas Cullinan

Attorney

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed effective as of the date first above written.

 

LENDER: STERLING BANK By:   /s/    C. SCOTT WILSON        

Name:

  C. Scott Wilson

Title:

  Senior Vice President

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed effective as of the date first above written.

 

Each Guarantor hereby consents and agrees to this Amendment and agrees that each
Guaranty executed by such Guarantor shall remain in full force and effect and
shall continue to be the legal, valid, and binding obligation of such Guarantor
enforceable against such Guarantor in accordance with its terms.

 

GUARANTOR: BLACK HAWK OIL COMPANY By:   /s/    RICHARD W. PIACENTI            

Richard W. Piacenti

Executive Vice President and

Chief Financial Officer

 

GUARANTOR: MISSION HOLDING LLC By:   /s/    RICHARD W. PIACENTI            

Richard W. Piacenti

Manager

 

 

GUARANTOR: MISSION E&P LIMITED PARTNERSHIP By:   Black Hawk Oil Company its sole
general partner     By:   /s/    RICHARD W. PIACENTI                

Richard W. Piacenti

Executive Vice President and

Chief Financial Officer

 

8